Exhibit 10.2

EIGHTH AMENDMENT TO
AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

This EIGHTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT dated
as of August 15, 2006 (this “Amendment”) is entered into among SIRVA RELOCATION
CREDIT, LLC, as Seller, SIRVA RELOCATION LLC (“SIRVA Relo”) and EXECUTIVE
RELOCATION CORPORATION (“Executive Relo”), as Servicers and Originators, the
Purchasers party thereto and LASALLE BANK NATIONAL ASSOCIATION, as Agent (in
such capacity, the “Agent”).

RECITALS

A.    The Seller, the Servicers, the Purchasers and the Agent are parties to
that certain Amended and Restated Receivables Sale Agreement dated as of
December 23, 2004 and amended as of March 31, 2005, May 31, 2005, June 30, 2005,
September 30, 2005, November 14, 2005, December 9, 2005 and March 27, 2006 (as
so amended, the “Receivables Sale Agreement”).

B.     The parties wish to amend the Receivables Sale Agreement as hereinafter
set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.   Certain Defined Terms.   Capitalized terms which are used herein without
definition and that are defined in the Receivables Sale Agreement shall have the
same meanings herein as in the Receivables Sale Agreement, as amended by this
Amendment.

2.   Amendments to Receivables Sale Agreement.   The Receivables Sale Agreement
is hereby amended as follows:

(a)   Definition of Applicable Base Margin.   The definition of “Applicable Base
Margin” in Schedule I to the Receivables Sale Agreement is hereby amended and
restated to read in its entirety as follows:

““Applicable Base Margin” means:

(i)     with respect to the period from and including August 15, 2006 to but
excluding the first date by which the Parent has received at least $70,000,000
in additional Junior Capital, 3.00% with respect to the Prime Rate and 4.00%
with respect to the Eurodollar Rate,

(ii)    with respect to the period from and including the first date by which
the Parent has received at least $70,000,000 in additional Junior Capital to but
excluding the first day by which (A) all the financial statements of SIRVA, Inc.
and the Parent for the fiscal year ending December 31, 2005 (including SIRVA,
Inc.’s Annual Report on Form 10-K as filed with the Securities and Exchange
Commission) and for the fiscal quarters ending March 31, 2006, June 30, 2006 and
September 30, 2006 (including SIRVA, Inc.’s


--------------------------------------------------------------------------------




Quarterly Reports on Form 10-Q as filed with the Securities and Exchange
Commission) are delivered to the Agent (together with related compliance
certificates required to be delivered under the Receivables Sale Agreement) and
(B) the monthly reports are first delivered in the form required under Section
5.2(a)(iii) (without regard to the waiver provided under the Eighth Amendment)
after August 15, 2006, 1.75% with respect to the Prime Rate and 2.75% with
respect to the Eurodollar Rate, and

(iii)   at any time thereafter the percentage set forth below opposite the
Consolidated Leverage Ratio most recently reported by Parent and its
Subsidiaries under the SIRVA Credit Agreement, as such agreement is in effect on
the date hereof; provided that if and for so long as such Consolidated Leverage
Ratio has not been so reported, the Applicable Base Margin shall be as set forth
in clause (ii) above.

Consolidated Leverage Ratio

 

Prime Rate

 

Eurodollar Rate

 

Greater than or equal to 3.25

 

1.50

%

2.50

%

Greater than or equal to 2.75 and less than 3.25

 

1.25

%

2.25

%

Greater than or equal to 1.75 and less than 2.75

 

1.00

%

2.00

%

Less than 1.75

 

0.75

%

1.75

%

 

(b)    The following new definitions are hereby added to Schedule I to the
Receivables Sale Agreement, in the applicable alphabetical positions:

““Eighth Amendment” means the Eighth Amendment to Amended and Restated
Receivables Sale Agreement, dated as of August 15, 2006, among the Seller, the
Servicers, the Originators, the Agent and the Purchasers.”

“Junior Capital” has the meaning assigned thereto in the Seventh Amendment dated
as of August 15, 2006 to the SIRVA Credit Agreement as in effect on the
effective date of the Eighth Amendment.

2


--------------------------------------------------------------------------------




3.   Limited Consents and Waivers.

(a)    Section 5.1(a)(i)(A), (B), (C) and (D) of the Receivables Sale Agreement,
as amended by Section 3(a) of the Third Amendment and Section 3(a) of the Fourth
Amendment, Section 3(a) of the Fifth Amendment and Section 4(a) of the Seventh
Amendment, require delivery of unqualified audited consolidated financial
statements of SIRVA, Inc. and the Parent for each fiscal year and delivery of
unaudited consolidated quarterly financial statements for SIRVA, Inc. and the
Parent, in each case by specified dates. Subject to Section 4 of this Amendment
and subject to the representation and warranty in Section 5(iv) of this
Amendment being true and correct, the Agent and the Purchasers agree that:

(i)     the delivery of such financial statements for the fiscal year ended
December 31, 2005 may be delayed until October 16, 2006; and

(ii)    the delivery of the unaudited consolidated quarterly financial
statements of SIRVA, Inc. and the Parent to be delivered under clauses (B) and
(D) of Section 5.1(a)(i) of the Receivables Sale Agreement in respect of each
fiscal quarter described below may be delayed until the date set opposite such
quarter:

Fiscal Quarter

 

Delivery Date

 

 

 

 

 

first and second quarter, 2006

 

November 16, 2006

 

 

 

 

 

third quarter, 2006

 

December 15, 2006.

 

 

(b)    Section 5.2(a)(iii) of the Receivables Sale Agreement, as amended by
Section 2(c) of the Seventh Amendment, requires delivery of certain monthly
reports (balance sheets and statements of income) of the businesses owned by
SIRVA Relo and Executive Relo and including the Seller (but excluding SIRVA
Mortgage) by the specified Monthly Delivery Dates. The Agent and the Purchasers
agree that:

(i)     the delivery of such unaudited monthly consolidating income statements
for the months of April, May and June, 2006, and the information presented on a
year-to-date basis to the end of each such month, may be delayed until August
31, 2006;

(ii)    the delivery of such unaudited monthly consolidating income statements
for July, 2006, and the information presented on a year-to-date basis to the end
of such month, may be delayed until September 15, 2006;

(iii)   the delivery of such unaudited monthly consolidating income statements
for August, 2006, and the information presented on a year-to-date basis to the
end of such month, and balance sheets for April, May and June, 2006 may be
delayed until September 30, 2006;

(iv)   the delivery of such unaudited monthly consolidating income statements
for September, 2006, and the information presented on a year-to-date basis to
the end of such month, and balance sheets for July, August and September, 2006
may be delayed until November 15, 2006; and

(v)    the income statements and balance sheets delivered under the foregoing
clauses (i) through (iv) may be presented on an “estimated” basis and the
certifications accompanying such income statements and balance sheets may
indicate presentation on such basis as opposed to (A) being fairly stated in all
material respects, (B) being complete and correct in all material respects in
accordance with GAAP and (C) being prepared in reasonable detail in accordance
with GAAP applied consistently.

3


--------------------------------------------------------------------------------




(c)    The Agent and the Purchasers hereby consent to the execution and delivery
of an amendment to the SIRVA Credit Agreement in the form attached hereto as
Attachment 1 (the “Credit Agreement Amendment”), provided that such amendment
became effective on or prior to August 15, 2006.

4.   Reservation of Rights.   By press releases dated January 31, 2005, March
15, 2005, June 20, 2005, June 22, 2005 and September 21, 2005, SIRVA, Inc.
announced various matters, including the existence of a formal investigation by
the SEC of such practices and processes. Notwithstanding the agreement of the
Agent and the Purchasers to a delay in the delivery of certain financial reports
and ongoing discussions between the Agent, the Purchasers and the Originators
with respect to the matters described in the Press Releases, the Agent and the
Purchasers have not waived any rights or remedies they may have with respect to
the matters, except as set forth in Section 3(a)(vi) of the Fifth Amendment,
that are the subject of such review and investigation or any related matters.
The Agent and the Purchasers hereby expressly reserve all of their rights and
remedies with respect to all of the foregoing, including all rights with respect
to any related Termination Event that may have occurred and not been waived
pursuant to Section 3(a)(vi) of the Fifth Amendment.

5.   Representations and Warranties.   With respect to the Sale Agreement, the
Seller and each Servicer, and with respect to the Purchase Agreement, the
Originators hereby represent and warrant to the Agent and the Purchasers as
follows:

(i)   Representations and Warranties.   The representations and warranties
contained in Article IV of the Receivables Sale Agreement and Section 4 of the
Purchase Agreement are true and correct as of the date hereof (except to the
extent such representations and warranties relate solely to an earlier date, in
which case they are true and correct as of such earlier date and except for the
matters to be corrected by the Specified Adjustments).

(ii)   Enforceability.   The execution and delivery by the Seller and each
Servicer of this Amendment, and the performance by the Seller and each Servicer
of this Amendment and the Receivables Sale Agreement, as amended hereby (the
“Amended Agreement”), are within the corporate powers of the Seller and each
Servicer and have been duly authorized by all necessary corporate or company
action on the part of the Seller and each Servicer. This Amendment and the
Amended Agreement are valid and legally binding obligations of the Seller and
each Servicer, enforceable in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

(iii)   No Potential Termination Event.   No Potential Termination Event that
will not be cured by this Amendment becoming effective has occurred and is
continuing.

(iv)   Specified Adjustments.   Except as has been disclosed by the Servicers to
the Purchasers in the supplement to the Fee Letter delivered in connection with
the First Amendment, the adjustments described in the definition of “Specified
Adjustment” do not result from (and are not alleged by any Governmental
Authority or Responsible Person to

4


--------------------------------------------------------------------------------




have resulted from) fraud, misconduct or similar circumstances; and the matters
disclosed in the Press Releases and related matters will not have a Material
Adverse Effect.

6.   Acknowledgment by Originators.   Each of SIRVA Relo and Executive Relo, in
its capacity as an Originator, acknowledges and agrees to the terms of this
Amendment, including without limitation Sections 2, 3 and 4 hereof.

7.   Effect of Amendment.   Except as expressly amended and modified by this
Amendment, all provisions of the Receivables Sale Agreement shall remain in full
force and effect; and the Seller and the Servicers confirm and reaffirm their
obligations under the Amended Agreement and the other Transaction Documents.
Without limiting the foregoing, the Seller and the Originators confirm and
reaffirm their obligation under Section 3 of the Fee Letter, and acknowledge
that nothing in this Amendment shall limit the ability of the Agent and the
Purchasers to require changes to the terms of the Transaction Documents as
contemplated by such Section 3. After this Amendment becomes effective, all
references in the Receivables Sale Agreement (or in any other Transaction
Document) to “this Agreement”, “hereof”, “herein” or otherwise referring to the
Receivables Sale Agreement shall be deemed to be references to the Amended
Agreement. This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Receivables Sale Agreement other than
as set forth herein.

8.   Effectiveness.   This Amendment shall become effective upon the date on
which all of the following occur (the “Amendment Effective Date”):

(i)     receipt by the Agent of counterparts of this Amendment (whether by
facsimile or otherwise) executed by the Seller, the Servicers, the Originators,
the Agent and the Required Purchasers and consented to by Parent and NAVL,

(ii)    receipt by the Agent of a fee equal to 0.25% of the Aggregate Commitment
for the account of the Purchasers (proportionately according to their Commitment
Percentages), and

(iii)   receipt by the Agent of a true and correct copy of the fully executed
Credit Agreement Amendment in form and substance satisfactory to the Agent and
the Purchasers.

9.   Headings; Counterparts.   Section Headings in this Amendment are for
reference only and shall not affect the construction of this Amendment. This
Amendment may be executed by different parties on any number of counterparts,
each of which shall constitute an original and all of which, taken together,
shall constitute one and the same agreement.

10.   Cumulative Rights and Severability.   All rights and remedies of the
Purchasers and Agent hereunder shall be cumulative and non-exclusive of any
rights or remedies such Persons have under law or otherwise. Any provision
hereof that is prohibited or unenforceable in any jurisdiction shall, in such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and
without affecting such provision in any other jurisdiction.

5


--------------------------------------------------------------------------------




11.   Governing Law.   This Amendment shall be governed by, and construed in
accordance with, the internal laws (and not the law of conflicts) of the State
of Illinois.

[signature pages begin on next page]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

SIRVA RELOCATION CREDIT, LLC, as Seller

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: President

 

 

 

SIRVA RELOCATION LLC, as a Servicer

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

 

 

EXECUTIVE RELOCATION CORPORATION, as a Servicer

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

The undersigned (i) consent and agree to the foregoing Amendment, (ii) confirm
that references in the Purchase Agreement to the Receivables Sale Agreement
shall be references to such agreement as amended by the Amendment, and (iii)
confirm that the Purchase Agreement is in full force and effect.

SIRVA RELOCATION LLC, as an Originator

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

 

 

EXECUTIVE RELOCATION CORPORATION,
as an Originator

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

 

S-1


--------------------------------------------------------------------------------




 

 

LASALLE BANK NATIONAL ASSOCIATION, as Purchaser and Agent

 

 

 

By:

/s/ Marlee Zweigbaum

 

Title:

Vice President

 

S-2


--------------------------------------------------------------------------------




 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Purchaser

 

 

 

By:

/s/ Rebecca L. Milligan

 

Title:

Duly Authorized Signatory

 

S-3


--------------------------------------------------------------------------------




 

THE CIT GROUP/BUSINESS
CREDIT, INC., as Purchaser

 

 

 

By:

/s/ Mark J. Long

 

Title:

Vice President

 

S-4


--------------------------------------------------------------------------------




 

E*TRADE BANK, as Purchaser

 

 

 

By:

/s/ Sam Crow

 

Title:

Senior Manager

 

S-5


--------------------------------------------------------------------------------




 

U.S. BANK NATIONAL ASSOCIATION, as Purchaser

 

 

 

By:

/s/ Matthew J. Johnson

 

Title:

Vice President

 

S-6


--------------------------------------------------------------------------------




 

WELLS FARGO BANK, N.A., as Purchaser

 

 

 

By:

/s/ Andrew S. Cadler

 

Title:

Vice President

 

S-7


--------------------------------------------------------------------------------




 

ALLIED IRISH BANKS, P.L.C., as Purchaser

 

 

 

By:

/s/ Gregory J. Wiske

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Joanne Gibson

 

Title:

Assistant Vice President

 

S-8


--------------------------------------------------------------------------------